Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 10/17/2022
Claims pending in the case: 1- 10, 12-16, 18, 20
Cancelled claims: 11, 17, 19
Added claims: 21-23


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 9, 12-15, 18, 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20120226647) in view of Denison (US 20130066659).
Denison not used in the prior office action.

Regarding claim 1, Murray teaches, a method to render graphical user interfaces to provide information about alternative trips, comprising, by one or more computing devices: 
obtaining current trip status information for a plurality of trips (Murray: Figs. 3, 5, [5, 21, 32-33, 43]: receive itinerary status -  an itinerary delayed status is obtained using the prediction model; [21]: “the traveler's entire itinerary is affected by the connection in ATL” – status of the user’s current trip is that it will be delayed based on weather data; [43]: “In one embodiment, the itineraries are evaluated by flight itinerary delay prediction module 112”) 
comparing the current trip status information to a trip itinerary of a user to determine that the trip itinerary of the user is delayed or canceled (Murray: [21, 48-49] determine delayed flight; [48]: “determining whether a planned flight itinerary is delayed and whether there are alternative flight itineraries” – compare prediction status with original itinerary timings); 
in response to determining that the trip itinerary of the user is delayed or canceled, determining a group of two or more alternative trip itineraries to the trip itinerary that is delayed or canceled (Murray: [25, 43, 48, 54-56]: determine alternate itinerary; [48]: “determining whether a planned flight itinerary is delayed and whether there are alternative flight itineraries”), by: 
obtaining a collection of candidate alternative trip itineraries occurring within a specified time frame and that correspond to an origin and destination of the trip itinerary of the user (Murray: [25, 43, 48, 54-56]: obtain alternative itineraries meeting user requirement; [54]: “time window allowable for alternatives offered (e.g. hours before original departure time or hours after original expected arrival time), duration of total travel, and number of connecting cities.”), 
determining current trip status information for the candidate alternative trip itineraries (Murray: [5, 25, 50]: determine the alternative rout status; [50]: “then those alternative routings and/or airline flights are evaluated for potential delays”), and 
ranking the collection of candidate alternative trip itineraries according to one or more criteria (Murray: [54-55]: sort and filter; [54]: “establish the priority order of the alternative alternatives”), 
providing instructions to a user computing device causing the user computing device to render, via a graphical user interface, an itinerary summary interface comprising the trip itinerary of the user that is delayed or canceled (Murray: Fig. 9, [21]: display itinerary information with delay notices), the itinerary summary interface … to display alternative trips (Murray: [25, 56]: alternative itinerary presented to user) ; 
receiving, via the user computing device, a selection … to display alternative trips (Murray: [34, 43, 50, 57]: notification module preference with user request/selection for delay prediction and alternative itinerary notification); and
 in response to receiving, the selection … to display alternative trips, providing instructions to the user computing device causing the user computing device to render, via a graphical user interface, an alternative itineraries summary interface comprising the ranked alternative trip itineraries, … (Murray: [25, 56]: alternative itinerary presented to user).
However Murray does not specifically teach, status from an information feed provider, the information feed provider being at least one of carriers for the plurality of trips or a third party aggregator, the current trip status indicating whether each of the plurality of trips is scheduled, on-time, delayed, cancelled, diverted, or landed; 
a link to display alternative trips; and 
each of the ranked alternative trip itineraries comprising a respective current trip status.
Denison teaches, status from an information feed provider, the information feed provider being at least one of carriers for the plurality of trips or a third party aggregator, the current trip status indicating whether each of the plurality of trips is scheduled, on-time, delayed, cancelled, diverted, or landed (Denison: [3, 13-14]: provide alternative travel arrangements based on travel data with may be flight data information systems or third party  aggregator of flight status information);
a link to display alternative trips (Denison: [16, 24, 36]: link to access travel arrangement information) ; and 
each of the ranked alternative trip itineraries (Denison: [35]: ranked according to various criteria) comprising a respective current trip status (Denison: [31]: potential alternative flights may have additional details such as time information (status) and any other information; [25]: “can also provide an update if the flight status indicates that the flight for the passenger 120 has departed”). It would have been obvious to display any related information that may be useful to the user which could include a flight status information in the alternative flights information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murray and Denison because the systems are in the field of providing alternative travel arrangement to user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable determining delays based not only on a prediction model as taught in Murray but also based on data readily available as taught in Denison and also allow the user to view alternate trip options not just in the form of notification as taught by Murray but also using a link from the application interface. The combination improves the system by using other forms of data available to determine changes in an itinerary and also makes the system more user friendly and easy to use.

Regarding claim 4, Murray and Denison teach the invention as claimed in claim 1 above and further teach, wherein ranking the collection of candidate alternative trip itineraries comprises: scoring each candidate alternative trip itinerary according to the one or more criteria including one or more of a date that the candidate alternative trip itinerary arrives at the destination or a carrier of the candidate alternative trip itinerary compared with the carrier of the user's trip itinerary (Murray: [54-55]: sort, filter and order using criteria which may be arrival date).

Regarding claim 5, Murray and Denison teach the invention as claimed in claim 4 above and further teach, wherein the scores of each candidate alternative trip itinerary is adjusted according to one or more of: a destination arrival time of the alternative trip itinerary; a duration of the alternative trip itinerary; and a number of connections of the alternative trip itinerary (Murray: [54-55]: sort, filter and order using criteria which may be arrival time, duration of travel and number of connecting cities) (Denison: [35]: ranked according to various criteria).

Regarding claim 6, Murray and Denison teach the invention as claimed in claim 1 above and further teach, wherein filtering the highest ranked candidate alternative trip based on the current trip status to generate a group of alternative trip itineraries comprises: 
using the current trip status of each highest ranked candidate alternative trip to estimate actual departure and arrival times including any connection times (Murray: [5, 25, 50]: evaluate alternative route for delay (status) to estimate arrival and departure times that satisfy user requirements); and 
determining that the candidate alternative trip itinerary is valid for the user based on the current flight status estimates (Murray: [5, 25, 50]: determine acceptable alternative routings satisfying user requirements).

Regarding claim 7, Murray and Denison teach the invention as claimed in claim 1 above and further teach, wherein providing one or more alternative trip itineraries for display comprises providing information indicating the trip status of each alternative trip itinerary (Murray: [43]: “the users are notified of any alternative itineraries and potential delays for the alternative itineraries”).

Regarding Claim(s) 9, 12-14, this/these claim(s) is/are similar in scope as claim(s) 1, 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15, 18, 20, this/these claim(s) is/are similar in scope as claim(s) 1, 4, 6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 21, Murray and Denison teach the invention as claimed in claim 1 above and further teach, wherein obtaining the collection of candidate alternative trip itineraries comprises determining candidate alternative trip itineraries from the plurality of trips that occur within the specified time frame and that correspond to an origin and destination of the trip itinerary of the user based at least in part on the current trip status information received from the information feed provider (Murray: [55]: acceptable alternatives based on arrival time, departure time, duration of travel etc. [24-25]: based on delay status) (Denison: [3-42]: alternatives based on origin and destination and timeframe).

Regarding claim 22, Murray and Denison teach the invention as claimed in claim 1 above and further teach,  wherein determining the current trip status information for the candidate alternative trip itineraries comprises obtaining the current trip status information for the candidate alternative trip itineraries from the information feed provider (Denison: [3, 13-14]: provide alternative travel arrangements based on travel data which may be flight data information systems or third party  aggregator of flight status information) (Murray: [55]: acceptable alternatives based on arrival time, departure time, duration of travel etc. [24-25]: based on delay status).

Regarding claim 23, Murray and Denison teach the invention as claimed in claim 1 above and further teach, wherein the current trip status indicates a scheduled departure time for each of the plurality of trips that is scheduled, on-time, or delayed (Denison: [13-14, 21]: delay status).

Claim 2, 10 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20120226647) in view of Denison (US 20130066659) in further view of Maycotte (US 20040039617).

Regarding claim 2, Murray and Denison teach the invention as claimed in claim 1 above but not, wherein determining that a trip itinerary of a user is delayed or canceled comprises obtaining the trip itinerary of the user and comparing one or more legs of the trip itinerary of the user with the current trip status information.
Maycotte teaches, wherein determining that a trip itinerary of a user is delayed or canceled comprises obtaining the trip itinerary of the user and comparing one or more legs of the trip itinerary of the user with the current trip status information (Maycotte: Fig 6, claim 12, [42]: disruption condition determined by comparing data with schedule).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murray and Denison and Maycotte because the systems are in the field of providing travel arrangement to user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable determining the disruption condition by using additional available data such as comparing real time data and scheduled data. The combination makes the system more efficient and accurate by considering all available data in the process of determining a disruption of trip scheduled.

Regarding Claim(s) 10, 16, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale

Claim 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20120226647) in view of Denison (US 20130066659) in further view of VanMoltke (US 20040039617).

Regarding claim 3, Murray and Denison teach the invention as claimed in claim 1 above and further teach, ranking the collection of candidate alternative trip itineraries (Murray: [54-55]: sort and filter; [54]: “establish the priority order of the alternative alternatives”) (Denison: [35, 43]: ranked according to various criteria);
But not, wherein ranking the collection of candidate alternative trip itineraries comprises: grouping similar candidate alternative trip itineraries including grouping trips and grouping trip itineraries that share legs.
VanMoltke teaches, wherein ranking the collection of candidate alternative trip itineraries comprises: grouping similar candidate alternative trip itineraries including grouping trips and grouping trip itineraries that share legs (VanMoltke: Fig. 14: As illustrated in the figures, the trips are grouped by shared leg. Those going via a common airport grouped together).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murray and Denison and VanMoltke because the systems are in the field of providing travel arrangement to user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable grouping items in a way that makes it more convenient for the user. The combination makes the system more user friendly as the user can easily view all the options that are using a preferred route quickly one after another in the list.

Regarding claim 8, Murray and Denison teach the invention as claimed in claim 1 above but not, wherein providing one or more alternative trip itineraries for display comprises ordering the one or more alternative trip itineraries according to the estimated actual times instead of scheduled times for each alternative trip.
VanMoltke teaches, wherein providing one or more alternative trip itineraries for display comprises ordering the one or more alternative trip itineraries according to the estimated actual times instead of scheduled times for each alternative trip (VanMoltke: [42]: “In some embodiments, there is provided the use of a probabilistic algorithm that determines probabilities of disruption occurring in respect of a given segment or segments in itineraries, and then compares such a determination to similar probabilities in segments that could be used to build alternate itineraries and when the probabilities for the alternate itinerary demonstrate a probability of improvement or of disruption reduction over the pre-existing itinerary above some pre-determined or calculated threshold, a disruption is indicated and the one or more alternate itineraries are created” – use actual times to determine best option).
The same motivation to combine the prior arts, stated above applies.

Response to Arguments
Applicants'  prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176